Citation Nr: 1445800	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1959 to March 1962, September 1981 to July 1982, and January 1991 to July 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with a 10 percent initial rating effective November 30, 2009, the day the original disability claim was received.  During the course of the appeal, in a March 2012 rating decision, the RO granted a 30 percent rating for PTSD, effective November 30, 2009.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDING OF FACT

For the entire rating period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to PTSD symptoms of occasional hypervigilance; exaggerated startle response; irritability, and outbursts of anger; recurrent distressing memories; routine distressing dreams; efforts to avoid things that cause recollection of the trauma and feeling of detachment or estrangement from others; and intense psychological distress and physiological reactivity at exposure to cues that symbolize or resemble an aspect of the traumatic event.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for PTSD following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes the available service treatment records (i.e., service treatment records from the Veteran's first term of service from January 1959 to March 1962), post-service VA treatment records, and the Veteran's written assertions.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC certified that a portion of the records was missing and could not be located.  Further efforts to obtain the missing service treatment records would be futile.  The duty to notify the Veteran of the unavailability of records was satisfied by way of the May 2010 letter.  Additionally, the July 2010 rating decision provided notice regarding unavailability of records.  38 C.F.R. § 3.159(e) (2013).

The Veteran was provided with a May 2010 VA examination in connection with the appeal.  The VA examination report includes all relevant findings and medical opinions needed to fairly decide the appeal.  The VA psychologist took a thorough history of the PTSD from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA psychologist also reviewed the claims file and medical records.  The VA psychologist had adequate facts and data regarding the history and condition of the disability.  The VA psychologist considered the Veteran's subjective complaints as it related to current PTSD symptomatology and its effects on his daily life and occupational impairment, and performed a thorough examination.  For these reasons, the Board finds that the VA examination report is adequate for deciding the initial rating appeal.

In the September 2012 statement in lieu of VA Form 646, the representative asserted that the VA examination was too old to be used to adequately adjudicate the claim; however, the Board does not find that further examination is needed or required by the VCAA because the representative did not describe any additional symptoms or functional impairment related to the Veteran's PTSD that were not previously considered and accounted for in the May 2010 VA examination and are now present or assert worsening since the May 2010 VA examination or indicate any evidence that suggested worsening since the May 2010 VA examination.  There are also VA treatment records through September 2010 included in the record, which include report of PTSD symptomatology and impairment and show treatment for PTSD.  The Veteran has had the opportunity to submit any statement describing any additional symptomatology or impairment due to the PTSD that may be occurring since the May 2010 VA examination.  In consideration of the foregoing, the Board finds that further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

As noted above, post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability Rating Analysis for PTSD

For the entire initial rating period (i.e., from November 30, 2009), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the he use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

The Veteran contends that he has problems with what he saw during Operation Desert Shield/Desert Storm.  The Veteran reports that as a Licensed Practical Nurse (LPN) in Desert Storm, explosions went off above his head, babies died in his hands, and he felt that he was left in the desert to die.  The Veteran reports symptoms including recurrent and intrusive distressing recollections of the events, recurrent distressing dreams, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, insomnia, impaired concentration, social withdrawal, and diminished interest, and feelings of helplessness and horror.  The Veteran contends that the symptoms more closely resemble the criteria for a 50 percent rating.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 30 percent under DC 9411 for any period.  The frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 50 percent rating under DC 9411.

At the May 2010 PTSD examination, the VA psychologist noted the PTSD symptoms of occasional hypervigilance, a history of exaggerated startle response, a history of irritability, and a history of outbursts of anger; a history of recurrent distressing memories; and intense psychological distress and physiological reactivity at exposure to cues that symbolize or resemble an aspect of the traumatic event.  These symptoms more closely approximate the psychiatric symptom of "depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often)," which is already contemplated by the 30 percent rating for PTSD.  The VA psychologist also noted a history of recurrent distressing dreams, which more closely approximates the psychiatric symptom of "chronic sleep impairment," which is also already contemplated by the 30 percent rating for PTSD.  The VA psychologist noted efforts to avoid things that cause recollection of the trauma and feeling of detachment or estrangement from others.  The May 2010 VA psychologist specifically noted that there were no deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The VA psychologist noted that the Veteran worked in the food industry for thirty-six years and had retired in 2006 due to being eligible by age or duration of work.  The VA psychologist assessed that PTSD symptoms were mild based on psychometric data and assigned the GAF of 63.  These symptoms and occupational and social impairment are contemplated by a 30 percent rating for PTSD.   

The VA examination history and findings are consistent with VA Medical Center (VAMC) reports of record.  During VAMC appointments from February 2009 to May 2010, the Veteran reported symptoms of intrusive combat memories, irritability, hypervigilance, anxiety, heightened hyperstartled response, and occasional nightmares.  During this time, VA examiners noted the Veteran was alert, amiable, and cooperative, with no evidence of hallucinations or delusional material.  The Veteran's speech, affect, thought process, perceptions, and orientation were found to be normal.  The Veteran's memory, judgment, and insight were seen as adequate for psychotherapy.  At the February 2009 VAMC appointment, the Veteran reported much social interaction and support.  At the March 2009 VAMC appointment, the Veteran reported volunteering with search and rescue.  At the May 2009 VAMC appointment, the Veteran reported enjoying social interaction, having many friends, and numerous volunteer activities, including volunteering with the Disabled American Veterans (DAV) organization.  At the July 2009 VAMC appointment, the Veteran reported continued volunteering with DAV.  At the September 4, 2009 VAMC appointment, the Veteran reported still spending much social time with the church and the DAV.  Finally, at the May 2010 VAMC appointment, the Veteran reported having pleasant memories of military time, attending DAV meetings, taking a leadership course, and working with adolescents.  The symptomatology and level of social and occupational impairment demonstrated in VA treatment records more nearly approximates the criteria for a 30 percent rating. 

The weight of the evidence demonstrates that PTSD is not manifested by the psychiatric symptomatology and social and occupational impairment either specified in the schedular criteria for a 50 percent disability rating, or by other psychiatric symptomatology or social and occupational impairment of similar frequency, severity, and duration such that a higher rating is warranted.  The evidence does not demonstrate any difficulty establishing and maintaining effective social relationships; rather, as discussed above, the Veteran consistently reports that he has social support, spends social time with the church, and is an active participant in the DAV.  The evidence does not demonstrate flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking at any time during the rating period.  Although the evidence shows hypervigilance, anxiety, and chronic sleep impairment during the rating period, it does not show that such symptoms are so severe that they result in panic attacks.  

There is some evidence the Veteran did experience disturbances in motivation or mood.  During a June 2009 VAMC appointment, the Veteran reported lost motivation and inability to keep his residence as meticulous; however, at that time the Veteran also reported that he still continued activities with his church.  During an October 2009 VAMC appointment, the Veteran also reported loss of energy and ambition, and having to force himself to engage in regular activities.  The weight of the evidence does not show that the above symptoms caused occupational and social impairment with reduced reliability and productivity.  In June 2009 and October 2009, the Veteran reported disturbance in motivation, but such symptoms did not result in occupational or social impairment with reduced reliability and productivity.  In June 2009, the Veteran reported continuing activities with his church and, in October 2009, reported that he was able to force himself to engage in regular activities.  This evidence weighs against finding that PTSD resulted in reduced reliability or productivity during the time relevant to the rating period.
 
VA mental health care providers and VA medical examiners have assigned GAF scores ranging from 45 to 63 during the rating period, which reflects mild to serious symptoms of PTSD or mild to serious impairments in social and occupational functioning due to PTSD.  The Board finds that the GAF scores from 45 to 53, reflecting moderate to serious symptoms of PTSD, are outweighed by the VA examination findings regarding symptoms of occupational and social impairment.  As discussed above, the overall disability picture reflects that the Veteran has mild symptomatology, warranting a schedular rating of 30 percent.  See generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that, although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  The Board also notes that the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.   

The Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 30 percent under DC 9411 for any period.  The evidence does not reflect occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships, as is required for a higher 50 percent evaluation for PTSD.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment, including specifically occupational and social impairment, that are not already encompassed by the schedular rating criteria.  The schedular rating criteria, 
DC 9411, specifically provide for disability ratings based on a combination of symptoms, complaints, and clinical findings to the extent they are socially and occupationally impairing.  For the entire rating period, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as occasional hypervigilance, exaggerated startle response, irritability, recurrent distressing memories, intense psychological distress and physiological reactivity at exposure to cues that symbolize or resemble an aspect of the traumatic event, recurrent distressing dreams, avoidance, loss of motivation, and suicidal ideation.  

The PTSD symptoms demonstrated by the evidence in this Veteran's case are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  	

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple 
service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to PTSD.  Rather, at the May 2010 VA examination, the Veteran reported that he worked in the food industry for thirty-six years and retired in 2006.  The Veteran is not alleging that he is, or was at any time, unemployable due to his PTSD.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


ORDER

An initial rating in excess of 30 percent for PTSD for any period is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


